SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

315
CA 14-00766
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


KELLY G. SHERIDAN, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

DAVID E. SHERIDAN, DEFENDANT-APPELLANT.
(APPEAL NO. 4.)


PHILLIPS LYTLE LLP, BUFFALO (MICHAEL B. POWERS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

KELLY M. CORBETT, ATTORNEY FOR THE CHILD, FAYETTEVILLE.


     Appeal from an order of the Supreme Court, Onondaga County (Kevin
G. Young, J.), entered February 11, 2014. The order, among other
things, denied defendant’s motion for plaintiff to be held in contempt
of court.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Abasciano v Dandrea, 83 AD3d 1542, 1545).




Entered:   June 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court